OPINION OF THE COURT. — By the
Horn EDWARD TURNER.
This is an appeal from the decision of the judge of probate of Adams county, ordering an attachment against Robert Moore, Administrator of John Orr, deceased, to compel him to comply with an order of distribution of the estate of said deceased, which had been previously made. The only point raised for the consideration of this court, is, whether the Probate court has the power to enforce obedience to its orders and decrees by attachment? We entertain no doubt that the court has that power, and that it is expressly given by the provisions of the Probate law, passed Nov. 26, 1821. Rev. Code, p. 27, sec. 7, 8,9, 42,75,95,135.
Judgment affirmed.
The other Judges concur.